Title: To Thomas Jefferson from John F. Mercer, 7 April 1808
From: Mercer, John F.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Annapolis. April 7th. 1808.
                  
                  Threats, have so seldom of late preceded hostility from France, & hostility has been so constantly & rapidly follow’d by the catastrophe of resisting Nations even the most powerful, that I cannot but view a conflict with her as menacing our independance & self-Government to their base.—holding it to be a sacred duty of all her Citizens capable of bearing arms to rally round the standard of our Country in a crisis like this, I beg leave to offer you my services in a military capacity if it shoud be thought that any experience I may have gaind in a cause of service from the commencement to the close of our revolutionary War, might be useful at this period.—I freely offer what now remains of life in defence of that Independance to the acquirement & support of which my youth & best years have been devoted—
                  With the highest respect I have the honor to be Yr mo: Obed. hble Servant
                  
                     John F: Mercer 
                     
                  
               